Citation Nr: 1230510	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired respiratory disability to include sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right middling, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served in the Army Reserves, with periods of active duty for training from August 1996 to December 1996.  She also served on active duty in the Southwest Asia Theater of operations from February 2003 to October 2003, and from June 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for sleep apnea, urinary urgency and stress incontinence, depressive disorder, and a cervical spine disability manifested by muscle spasms. 

In March 2010, the Board granted service connection for a psychiatric disorder, to include depressive disorder (implemented by a June 2010 rating decision) and remanded the remaining claims.  Based on that development, the Appeals Management Center granted service connection for urinary urgency and stress incontinence in June 2011 and for muscle spasms of the cervical spine in September 2011.  These decisions represent a full grant of the benefit sought and the only matter remaining before the Board has been identified on the previous page.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran was provided a VA examination in September 2010.  The Board notes that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

On September 2010 VA examination report, the Veteran was diagnosed with .93 cm/1.54 cm nodular density with calcifications in the right middling, granulomatous calcifications in the right hilar region, and sleep apnea.  The examiner reported that as there was no X-ray to review regarding the granuloma, she could only resort to mere speculation in resolving this issue.  Additionally, the examiner noted that the Veteran reported that she was diagnosed with sleep apnea in July 2010; therefore it was less likely as not associated with her service.  In an attempt to cure the deficiencies of the September 2010 VA examination, in a November 2011 addendum, the examiner opined that there was no evidence that the origin of the documented chronic allergic rhinitis and sinusitis was caused by or aggravated by service, or that any respiratory condition permanently increased in severity beyond the natural progression of the disease during active service other than the inability to use the C-PAP machine while stationed in Iraq due to the lack of electrical supply.  

The Board finds that the VA examiner's opinion is inadequate as the VA examiner fails to address whether or not the Veteran's inability to use her C-PAP machine during her active duty service in Kuwait and Iraq, in fact caused or aggravated (permanently increased beyond the natural progression of the disease) an acquired respiratory disability to include sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right mid-lung, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections.  The examiner failed to consider the Veteran's contentions that as a result of not being able to use her C-PAP machine while serving in-country due to sleeping conditions and non-existing electricity, she could not breathe on many occasions which aggravated her condition on a daily basis.  She reported that she could not breathe on many occasions due to environmental conditions such as sand, sand storms, no electricity, and tent, truck, and sleeping conditions.  She was treated in-country with an inhalant, sinus medication, and breathing medications as needed.  She reports that as a result of not having the C-PAP machine, she experienced headaches, body aches, sinus infections, and other ailments on a daily basis.  She stated that her chronic stuffiness and congestion aggravated this condition.  She alleges that her conditions have worsened and she still had problems with breathing, headaches, sinusitis, and bronchitis.  

Additionally, on June 2009 VA examination, the examiner found that the Veteran's headaches could be associated with sleep apnea and in August 2009, the RO granted service connection for tension headaches.  However, the September 2010 and November 2011 VA examiners never addressed any relationship between the Veteran's sleep apnea and her service-connected headaches.  Additionally, the VA examiners did not adequately address the Veteran's service treatment records (STRs).  

STRs include a September 1996 treatment record included a diagnosis of bronchitis versus secondary pharyngitis that existed prior to service and was aggravated by service. 

During her second period of active duty, May 2003 treatment records noted that she had a constant cough and headaches.  She was treated for sinusitis.  A July 2003 individual sick slip noted that she had upper respiratory problems.  August 2003 post deployment records noted her concerns regarding exposure to biological/chemical agents and upper respiratory problems.  She also reported that she developed symptoms of a chronic cough, fever, and feeling tired after sleeping during her deployment and still had a runny nose, weakness, headaches, redness of eyes with tearing, chest pain or pressure, and difficulty breathing.  She reported that she had to wear her MOPP over her garments one time, believed that she was exposed to chemical, biological, or radiological warfare agents, and other elements, including sand/dust.  

A September 2003 treatment record noted complaints of cold and flu symptoms for a month.  An individual sick slip dated in September 2003 noted that she was having breathing and sinus problems.  A September 2003 consultation sheet reported that the Veteran just returned from Iraq/Kuwait two days ago and while she was deployed she experienced chronic upper respiratory problems, including allergic rhinitis, sinusitis, bronchitis, and sore throat.  She also had sleep apnea and used a C-PAP machine, however, she could not use her C-PAP machine due to lack of electricity and the machine was filthy.  She had chest-wall type pain (costochondritis) from chronic coughing during deployment.  She was diagnosed with chronic upper respiratory illness.  Another September 2003 record noted that she had complaints of chronic respiratory symptoms of sinusitis, sore throat, cough, and rhinorrhea while in Iraq.  She was diagnosed with a left mid-lung infiltrate.  

A September 2003 separation examination report included a history of asthma or breathing problems, shortness of breath, bronchitis, wheezing, sinusitis, hay fever, chronic or frequent colds, headaches, and pain or pressure in the chest.  She clarified that she had bronchitis from the desert sand in Kuwait that was still ongoing.  She found it hard to breathe, would wheeze, had a constant swollen throat, and difficulty with swallowing, which was ongoing.  She reported that she had a constant headache related to chronic allergy and sinus symptoms.  On September 2003 separation report of medical examination, her nose, sinuses, and lungs were noted to be abnormal.  A Community-based Family Nurse Practitioner reported that the Veteran had chronic upper respiratory illness, including sore throat, allergic rhinitis, sinusitis, and bronchitis that was worsened by her inability to use C-PAP machine while in-country (no electricity).  She also had chronic upper respiratory infections and sleep apnea as well as chest wall pain from chronic cough.  

An October 2003 treatment record included a diagnosis of reactive airway disease with bronchospasm and questionable lung infiltrate with unknown significance.  An October 2003 post-deployment health assessment, noted that the Veteran's symptoms of chronic cough, runny nose, fever, weakness, headaches, redness of eyes with tearing, chest pain or pressure, difficulty breathing, and feeling tired after sleeping all resolved.  She was diagnosed with reactive airway disease with bronchospasm and sleep apnea.  

STRs during the Veteran's third period of active service continue to document bronchitis, a cough, congestion, shortness of breath, headaches that interfered with sleep, and chest pain.  

Given the Veteran's contentions, documented in-service complaints, treatment, a diagnoses of various respiratory disabilities, including complaint regarding the inability to use her C-PAP machine; ongoing respiratory problems; and evidence of a relationship between the Veteran's service-connected headaches and sleep apnea, a new VA examination is indicated.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  
38 C.F.R. § 3.159(c)(4).

It appears that some service treatment records are missing, specifically any enlistment/pre-deployment examinations and separation reports of medical history and examination from the Veteran's third period of active service dated from June 2007 through July 2008.  It does not appear from the record that efforts were made to obtain service treatment records from these additional periods of service and there has been no formal finding that the records are unavailable.  Additional efforts are therefore, required.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate of records). 

Additionally, it appears that pertinent post service medical records remain outstanding.  The Board notes that the February 2010 VA X-ray report and March 2010 CT of the chest cited in the September 2010 VA examination report have not been included in the claims file or in the Veteran's Virtual efolder.  The last dated treatment records included in the paper claims file are from the Montgomery VA Medical Center (VAMC) dated in May 2009.  Pittsburg VAMC treatment records that have been associated with the Veteran's Virtual efolder are dated from October to November 2011, only.  Given the gap in VA treatment records and the missing February and March 2010 X-ray and CT scan reports, VA has a duty to obtain the additional relevant VA records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

On her May 2005 Notice of Disagreement, the Veteran reported that she has been diagnosed with sleep apnea since May 2001 by her private physician at Baptist East Medical Center.  Additionally, a November 2003 VA treatment record noted that the Veteran underwent sleep studies at the Baptist East Medical Center 2002.  A November 2011 VA treatment record included in the Veteran's Virtual efolder indicated that the Veteran was being followed by her primary care physician, Dr. Freidman.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). 

There is no evidence that these steps have been taken concerning the identified treatment by Baptist East Medical Center and Dr. Freidman.  Thus, a remand is also necessary to attempt to obtain any such relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's service treatment records for the following period of active service: June 2007 to July 2008.  Make any necessary follow up requests.  If the records are not available, search alternate sources of records. 

Document the efforts to obtain necessary records and if the records are unavailable, make a finding to that effect with notice to the Veteran and his representative. 

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or the further efforts would be futile. 

2.  Obtain all records of the Veteran's treatment for any respiratory problems from May 2009 to the present from the Montgomery and Pittsburg VA Medical Centers. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Ask the Veteran to complete an authorization to obtain all records of her treatment for sleep apnea and other respiratory disabilities from Baptist East Medical Center and Dr. Piedmont. 

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim. 

3.  After all the completion of paragraphs 1 through 3 above, schedule the Veteran for a VA examination to determine the etiology of any acquired respiratory disability to include sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right middling, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review and access to relevant records in the Veteran's Virtual VA efolder must be provided; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide the following opinions: 

a)  Is it clear and unmistakable (obvious or manifest, undebatable) that the Veteran's sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right middling, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections, existed prior to her entrance into service? 

b)  If so, is it also clear and unmistakable that each of the disabilities (sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right middling, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections) did not increase in severity beyond natural progression during active service? 

c)  For any acquired respiratory disability (sleep apnea, reactive airway disease, asthma, sinusitis, bronchitis, allergic rhinitis, calcifications in the right middling, granulomatous calcifications in the right hilar region, and chronic upper respiratory infections) not found to have preexisted service, is at least as likely as not (50 percent probability or more) that such disability had each had its onset in service or is otherwise related to a disease or injury in active duty. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner should carefully review the Veteran's service treatment records from all periods of service, including but not limited to, a September 1996 service treatment record that noted that the Veteran's bronchitis and was aggravated by service.  A September 2003 separation examination report included a history of asthma or breathing problems, shortness of breath, bronchitis, wheezing, sinusitis, hay fever, chronic or frequent colds, headaches, and pain or pressure in the chest.  She clarified that she had bronchitis from the desert sand in Kuwait that was still ongoing.  She found it hard to breathe, would wheeze, had a constant swollen throat, and difficulty with swallowing, which was ongoing.  She reported that she had a constant headache related to chronic allergy and sinus symptoms.  On September 2003 separation report of medical examination, her nose, sinuses, and lungs were noted to be abnormal.  A Community-based Family Nurse Practitioner reported that the Veteran had chronic upper respiratory illness, including sore throat, allergic rhinitis, sinusitis, and bronchitis that was worsened by her inability to use C-PAP machine while in-country (no electricity).  She also had chronic upper respiratory infections and sleep apnea as well as chest wall pain from chronic cough.  

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be considered in formulating any opinions.  The examiner must specifically address the Veteran's contentions that as a result of not being able to use her C-PAP machine while serving in-country due to sleeping conditions and non-existing electricity, she could not breathe on many occasions which aggravated her conditions on a daily basis.  She also reported that she could not breathe on many occasions due to environmental conditions such as sand, sand storms, no electricity, and tent, truck, and sleeping conditions.

4.  The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete. 

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



